United States Court of Appeals
                      For the First Circuit

No. 03-1047

        EILEEN GWYN, ON HER OWN BEHALF, AND AS EXECUTRIX
         OF THE ESTATE OF HOWARD GWYN, and MARGARET DO,

                     Plaintiffs, Appellants,

                                 v.

                   LOON MOUNTAIN CORPORATION,
                  d/b/a LOON MOUNTAIN SKI AREA,

                         Defendant, Appellee.


     The opinion of this Court, issued on November 25, 2003, should

be amended as follows:

     On page 6, line 8 of second paragraph, replace "argue" with

"argues".

     On page 11, line 5 of first full paragraph, replace "rulings"

with "rules".

     On page 11, line 6 of first full paragraph, insert "the

standards for" between "is" and "such".